OPINION — AG — ** ARCHITECTURE LICENSE — CONSTRUCTION OF ONE OWN'S STRUCTURE ** QUESTION: DOES A PERSON (WHO IS NOT A LICENSED ARCHITECT) IN DRAWING PLANS FOR A BUILDING FOR HIMSELF, UPON HIS OWN PROPERTY, AND WHERE THE STRUCTURE IS BEING BUILD WITHOUT A CONTRACTOR AND BEING PERSONALLY SUPERVISED BY THE OWNER, VIOLATE 59 O.S. 45.2 [59-45.2], 59 O.S. 45.3 [59-45.3] RELATING TO THE PRACTICE OF ARCHITECTURE IN THE STATE OF OKLAHOMA ? — NEGATIVE (BUILT, SUPERVISE, CLIENTS, PRACTICE OF) CITE: 59 O.S. 45.2 [59-45.2] (GEORGE T. MONTGOMERY)